DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the gel is a soft material and is made of silicon that is present in the form of gummy material, the silicon remains a pure mixture without including any bridging agent”; this renders the claim indefinite.  It is unclear what “made of silicon” means (in claims 1-2); it is unclear if the gel comprises silicon, silica or a silicon polymer or produced from silicon, silica or a silicon polymer.  Also, it is unclear what constitutes a “pure mixture” as the claim only recites that the gel is made of silicon and it is unclear what constitutes “pure”.  Claims 3-9 are subsumed under the rejection.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the macromolecule material is a composite material composed of nano silica and nano clay”; this renders the claim indefinite as it unclear how a composite comprising nanosilica and nanoclay satisfies a “macromolecule material”.  It is known in the art that “macromolecules” are very large molecules (i.e. polymers).  Claim 4 is subsumed under the rejection.
Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 7 recite “(Al(OH)3 ·nH2O)” and “(Mg(OH)3 ·nH2O)” and is it unclear why the formula is in parentheses and if the formula is required in the claim.  Also, n is undefined.
Claims 2, 4, 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 4, 6, 8 are rejected as the recite weight percentages with the basis of the percentage (i.e. in claim 2 it is unclear if 30-50wt% is the amount of gel in the sticky coating or the amount of silicon/silica/silicon polymer in the gel; in claims 4, 6, 8 it is unclear if the weight percentage is the amount of the component in the sticky coating).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US Patent Application 2017/0033325) in view of Qiu et al (CN 108219468) in view of Doi et al (US Patent Application 2014/0301090).
Regarding claims 1-9, Han et al discloses the invention substantially as claimed.  Han et al teaches a rechargeable battery cell having an inner case and an outer case wherein the inner case can be a flame retardant silicon and the outer case can be an insulating tape) (which satisfies claimed flame retardant unit comprising a sticky coating and outer layer wherein the outer layer is disposed on a side of the sticky coating to provide a side with viscosity and the other side with no viscosity) (Abstract, Paragraph 56).  However, Han et al fails to specifically disclose the components in the flame retardant silicon material.
In the same field of endeavor, Qiu et al teaches a flame retardant silica gel sheet comprising 35-48 parts of silica gel, silicone rubber and silicone oil, 20-40 parts of magnesium hydroxide, 20-40 parts of aluminum hydroxide and 0.5-2 parts of clay (which overlaps the claimed ranges) (Paragraphs 9-10).  Qiu et al further teaches the clay includes nanoscale material having a particle size of 50-60nm (Paragraph 15).  Qiu et al further teaches calendaring (Paragraph 19).  However, Qiu et al fails to specifically disclose nanosilica.
In the same field of endeavor, Doi et al teaches a flame resistant composite comprising silicon resin and inorganic particles such as silica and clay particles having a particle size as low 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the components in the flame retardant silicon material case/sheet (silica gel, aluminum hydroxide, magnesium hydroxide, nanoclay and nanosilica) in Han et al in view of Qiu et al and Doi et al in order to provide sheet/case with flame resistant properties and good mechanical and heat conducting properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 21, 2022